LSB FINANCIAL CORP. TABLE OF CONTENTS Letter to Shareholders i Selected Financial Information 1 Management’s Discussion and Analysis 3 Disclosure Regarding Forward-Looking Statements 28 Auditors’ Report 29 Consolidated Financial Statements 32 Directors and Executive Officers 65 Shareholder Information 67 FINANCIAL HIGHLIGHTS December 31, 2010 (Dollars in Thousands) Total assets Total loans, net of allowance Securities and short-term investments Deposits Borrowings Shareholders’ equity Shareholders’ equity as percent of assets 9.56% Net Income ANNUAL MEETING The Annual Meeting of Shareholders of LSB Financial Corp. will be held April 20, 2011 at 9:00 a.m. local time at the LSB Building, located at 22 N. Second Street, Lafayette, Indiana . LSB FINANCIAL CORP. Dear Fellow Shareholder: These days, in the banking industry, good news is especially welcome.So, let me start this annual letter by sharing positive comments about your LSB Financial stock in 2010. Good news, part 1:At the end of 2010 the market value of our shares of LSB Financial was 38.6% higher than at the end of the previous year!By comparison, a 2010 index of 497 community banks, labeled ABA NASDAQ Community Bank Index (ABAQ), was up just 8%.The Indianapolis Business Journal named LSB Financial to their “25 best-performing Indiana stocks in 2010, ranking 14th.”This trend has continued through the first two months of 2011, as our stock price increased another 15.1%.We hope that, as 2011 progresses, markets may further normalize and an even more favorable valuation can be realized on our shares. Good news, part 2:The December unemployment rate in Tippecanoe County was down to 7.9%, the Consumer Confidence Index hit its highest level since March 2008, and we have experienced recent announcements of new employers settling in our market and existing employers doing additional hiring.Despite the fact that many of our customers still struggle with the lasting effects of the recession, we do see improvement. Good news, part 3:During a time when many other banks were not, Lafayette Savings Bank was profitable last year, reporting net income of $2.1 million, or $1.36 per share.This compares favorably to 2009, when we earned $0.46 million, or $0.30 per share.Measured by pre-tax, pre-provision earnings, our core business fared well in 2010.That bodes well for a return to consistently stronger earnings once loan loss provisions return to “normal” levels.In 2010 our loss provision was $2.8 million while charging off $1.4 million, resulting in an increase in our loan loss reserve to $5.3 million, or 1.65% of total loans.We believe this increase in our reserves is prudent in these uncertain times. Adverse business cycles occur.Well-run companies, by prudent management through the adverse climate, survive these problematic periods to prosper in better times.Difficult times call for a strategy that strengthens the balance sheet and preserves capital.Consistent with the goal of fortifying capital, our Board made the hard but necessary decision in July 2010 to suspend the dividend on our common stock.That action allowed us to retain $388,000 of our earnings as capital in 2010. We believe suspension of the dividend best prepared the Bank for the predicted higher minimum capital requirements mandated by The Dodd–Frank Wall Street Reform and Consumer Protection Act. It also strengthened the financial health of the Bank generally.A strong capital position also provides a level of protection should the economy worsen and positions the Bank for growth as the economy improves.As the banking environment stabilizes, our intent is to continue to weigh the benefits of increased capital levels against the desire to pay our shareholders a competitive rate of return on their investment. Another aspect of managing through difficult times is the control of operating expenses.In 2010 our operating expenses as a percentage of average assets were 2.62%, down from 2.81% the previous year.Much of the credit goes to our employees.After meeting the challenge of our 2009 cost-reduction initiative, “Incredible Cost Saves,” they continued finding ways to benefit from additional cost reductions in 2010. i Managing asset quality is one of our greatest responsibilities, one that we do not take lightly, and remains a top priority.While recognizing that in some cases a loss is inevitable, we work diligently to salvage relationships with customers who are struggling to get back on their feet.At year-end our non-performing assets totaled $19.3 million, or 5.18% of total loans.Although this level is higher than last year, some $5 million, or 26%, of these loans are less than 90 days past due and are actually working their way back to performing status.Another $1.2 million consists of other real estate owned, which is down from last year’s level of $1.9 million. We intend to maintain our relevance in the market by following the community bank model and by working to be the bank of choice for all generations.For homeowners, our residential mortgage loan staff originated and sold $49 million of loans in 2010, for a gain of $1 million.In fact, mortgage data for the county in 2010 ranked us second out of some 31 mortgage lenders, with a market share of 9.2%.For those who prefer to bank online, we have introduced mobile banking along with our ongoing online bill pay and banking programs.We remain committed to providing extraordinary customer care and to doing what we can to help our customers survive and thrive. In a 2010 survey conducted by Cross Financial Group, Lafayette Savings Bank received a “Primary Loyalty Index” score of 71.7%, compared to the industry average of 52.1%.As a company, we put our customers first and focus on understanding their needs and objectives.We believe our operating philosophy and actions all contributed to our 35% growth in core deposits, which enabled us to pay back $45 million of brokered deposits and Federal Home Loan Bank advances.Taking advantage of the low market interest rates, we increased our net interest margin to 3.68%, up 25% and the highest level in a century.We will continue to focus on core deposit growth as a means to build the value of the franchise. Looking into the future, we remain confident.With dedicated employees and a Board of Directors that provides support, vision, and oversight, we stand ready to meet the demands of another challenging year.Our capital is strong.We are optimistic about our earnings potential.We have money to lend.Our core deposits continue to grow.And we have a dedicated management team.Like you, our directors, officers, and staff are stockholders of Lafayette Savings Bank; as such, all of us share mutual interests.You can rest assured that we will do everything possible to protect your investment and keep our company moving in the right direction. Respectfully, Randolph F. Williams President & Chief Executive Officer ii SELECTED FINANCIAL INFORMATION The selected financial data presented below should be read in conjunction with Management’s Discussion and Analysis of Financial Condition and Results of Operations, as well as the audited Consolidated Financial Statements contained elsewhere in this Annual Report. December 31, (Dollars in Thousands) Selected Financial Condition Data: Total assets $ Loans receivable, including loans held for sale, net Securities available-for-sale Short-term investments Deposits Total borrowings Shareholders’ equity December 31, (Dollars in Thousands, except share data) Selected Operations Data: Total interest income $ Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Deposit account service charges Gain on sales of mortgage loans Gain on call of securities 6 Loss on real estate owned ) Other non-interest income Total non-interest income Total non-interest expense Income before taxes Income taxes ) Net income $ Earnings per share $ Earnings per share, assuming dilution Dividends paid per share 1 December 31, Selected Financial Ratios and Other Data: Performance Ratios: Return on assets (ratio of net income to average total assets) % Return on equity (ratio of net income to average equity) Average interest rate spread during period Net interest margin(1) Operating expense to average total assets Average interest-earning assets to average interest-bearing liabilities x x x x x Quality Ratios: Non-performing assets to total assets at end of period % Allowance for loan losses to non-performing loans Allowance for loan losses to loans receivable Capital Ratios: Shareholders’ equity to total assets at end of period Average shareholders’ equity to average total assets Dividend payout ratio Other Data: Number of full-service offices 5 5 5 5 5 Net interest income divided by average interest-earning assets. 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Executive Overview General LSB Financial Corp., an Indiana corporation (“LSB Financial” or the “Company”), is the holding company of Lafayette Savings Bank, FSB (“Lafayette Savings” or the “Bank”). LSB Financial has no separate operations and its business consists only of the business of Lafayette Savings. References in this Annual Report to “we,” “us” and “our” refer to LSB Financial and/or Lafayette Savings as the context requires. Lafayette Savings is, and intends to continue to be, an independent, community-oriented financial institution. The Bank has been in business for 141 years and differs from many of our competitors in having a local board and local decision-making in all areas of business. In general, our business consists of attracting or acquiring deposits and lending that money out primarily as real estate loans to construct and purchase single-family residential properties, multi-family and commercial properties and to fund land development projects. We also make a limited number of commercial business and consumer loans. We have an experienced and committed staff and enjoy a good reputation for serving the people of the community, for understanding their financial needs and for finding a way to meet those needs. We contribute time and money to improve the quality of life in our market area and many of our employees volunteer for local non-profit agencies. We believe this sets us apart from the other 19 banks and credit unions that compete with us. We also believe that operating independently under the same name for over 140 years is a benefit to us - especially as local offices of large banks often have less local authority as their companies strive to consolidate. Focusing time and resources on acquiring customers who may be feeling disenfranchised by their no-longer-local or very large bank has proved to be a successful strategy. In these extraordinary economic times, we find ourselves in a community that to some extent has been sheltered from the worst effects of the slowdown. The Greater Lafayette area enjoys diverse employment including major manufacturers such as Subaru/Toyota, Caterpillar, and Wabash National; a strong education sector with Purdue University and a large local campus of Ivy Tech Community College; government offices of Lafayette, West Lafayette and Tippecanoe County; a growing high-tech presence with the Purdue Research Park; and the growth of a new medical corridor spurred by the building of two new hospitals.The area wasn’t immune to the effects of the recession but there are signs of recovery.Based on a report from Greater Lafayette Commerce, manufacturing employment is slowly returning to pre-recession levels, healthcare facility growth is continuing at a record pace and Purdue University continues an aggressive construction agenda.Capital investments announced and/or made in 2010 totaled $640 million compared to $341 million in 2009 and $593 million in 2008.Wabash National, the area’s second largest industrial employer, reported fourth quarter operating results which were the best since 2007 and noted that forecasts for 2011 showed “an approximate increase of 30 to 60 percent over 2010 levels.”Subaru, the area’s largest industrial employer and producer of the Subaru Legacy, Outback and Tribeca, announced the addition of 100 full-time production positions and projected 2010 volume to exceed 2009 by about 30%.In the education sector, 3 Purdue’s West Lafayette 2010 enrollment was up slightly from last year to just under 40,000 students and Ivy Tech’s 2010 enrollment set a record with over 8,000 students.The Purdue Research Park includes 100 high-tech and life science businesses and has more than 3,700 employees earning an average annual wage of $54,000.The Purdue Research Park of West Lafayette has about 364,000 square feet of incubation space, making it the largest business incubator complex in the state. The Tippecanoe County unemployment rate peaked at 10.6% in July 2009 and ended at 7.9% for 2010 compared to 9.5% for Indiana and 9.4% nationally. The housing market has remained fairly stable for the last several years with no price bubble and no resulting price swings.As of December 31, 2010, the five year percent change in house prices for the Lafayette Metropolitan Statistical Area according to the Federal Housing Finance Agency was a 1.89% increase with the one-year change a 0.99% increase.The number of houses sold in the county in 2010 was down 7% from last year, influenced in part by the timing of the tax credits offered to new home buyers.Building permits were virtually unchanged from last year and were in the same relatively low range for housing permits over the last four years.Some of this slowdown is believed to be in reaction to earlier overbuilding in the county as well as the increase in available properties due to foreclosure. We continue to work with borrowers who have fallen behind on their loans. The majority of our delinquent loans are secured by real estate and we believe we have sufficient reserves to cover incurred losses. The challenge is to get delinquent borrowers back on a workable payment schedule or if that is not feasible, to get control of their properties through an overburdened court system. We acquired eight properties in 2010 through foreclosure or deeds-in-lieu of foreclosure and sold 26 properties over the same period. The funds we use to make loans come primarily from deposits from customers in our market area, from brokered deposits and from Federal Home Loan Bank (“FHLB”) advances. In addition we maintain an investment portfolio of available-for-sale securities to provide liquidity as needed. Our preference is to rely on local deposits unless the cost is not competitive, but if the need is immediate we will acquire pre-payable FHLB advances which are immediately available for member banks within their borrowing tolerance and can then be replaced with local or brokered deposits as they become available. We will also consider purchasing fixed term FHLB advances or brokered deposits as needed. We generally prefer brokered deposits over FHLB advances when the cost of raising money locally is not competitive. The deposits are available with a range of terms, there is no collateral requirement and the money is predictable as it cannot be withdrawn early except in the case of the death of a depositor and there is no option to have the money rollover at maturity. In 2010 local deposits grew substantially including an increase of $37.8 million or 35.0% in core deposits, primarily because of depositors’ preference for the safety of insured deposits. Our reliance on brokered funds as a percentage of total deposits decreased in 2010 from 9.8% of deposits to 5.5% with the actual dollar amount decreasing from $27.3 million to $17.0 million. While we always welcome local deposits, the cost and convenience of brokered funds make them a useful alternative. We will also continue to rely on FHLB advances to provide immediate liquidity and help manage interest rate risk. Our primary source of income is net interest income, which is the difference between the interest income earned on our loan and investment portfolio and the interest expense incurred on deposits and borrowings. Our net interest income depends on the balance of our loan and investment portfolios and the size of our net interest margin – the difference between the income generated from loans and the cost of funding. Our net interest income also depends on the shape 4 of the yield curve.The Federal Reserve has held short-term rates at almost zero for the last two years while long-term rates have stayed in the 4.0% range.Because deposits are generally tied to shorter-term market rates and loans are generally tied to longer-term rates this would typically be viewed as a positive step and in fact our net interest margin has been increasing. Our expectation for 2010 is that deposits rates will gradually increase as the Federal Reserve begins to respond to inflation concerns by raising rates. Overall loan rates are expected to gradually rise. Rate changes can typically be expected to have an impact on interest income. Because the government is expected to discontinue some stimulus programs, we expect to see the money supply shrink and market rates rise. Rising rates generally increase borrower preference for adjustable rate products which we typically keep in our portfolio, and existing adjustable rate loans can be expected to reprice to higher rates which could be expected to have a positive impact on our interest income. With fewer fixed rate loans we would expect to sell fewer loans on the secondary market. Although new loans put on the books early in 2011 will be at comparatively low rates we expect higher rates later in the year will result in an increase in the average rate of new loans. Our primary expense is interest on deposits and FHLB advances which are used to fund loan growth. We offer customers in our market area time deposits for terms ranging from three months to five years, checking accounts and savings accounts. We also purchase brokered deposits and FHLB advances as needed to provide funding or improve our interest rate risk position. Generally when interest rates are low, depositors will choose shorter-term products and conversely when rates are high, depositors will choose longer-term products. We consider expected changes in interest rates when structuring our interest-earning assets and our interest-bearing liabilities. When rates are expected to increase we try to book shorter-term assets that will reprice relatively quickly to higher rates over time, and book longer-term liabilities that will remain for a longer time at lower rates. Conversely, when rates are expected to fall, we would like our balance sheet to be structured such that loans will reprice more slowly to lower rates and deposits will reprice more quickly. We currently offer a three-year and a five-year certificate of deposit that allows depositors one opportunity to have their rate adjusted to the market rate at a future date to encourage them to choose longer-term deposit products. However, since we are not able to predict market interest rate fluctuations, our asset/liability management strategy may not prevent interest rate changes from having an adverse effect on our results of operations and financial condition. Our results of operations may also be affected by general and local competitive conditions, particularly those with respect to changes in market rates, government policies and actions of regulatory authorities. 2010 Summary Our strategy in 2010 was to enhance credit analysis, work to manage non-performing loans and dispose of other real estate owned (OREO), control the cost of funds and other expenses, and focus on growth in other income. New lending was focused on selectively extending credit to stronger borrowers to improve credit quality and on increasing our secondary market lending, including VA and FHA lending to qualified borrowers. Our credit department is now fully staffed with a department manager, two experienced credit analysts and two collectors, including one experienced in workouts and debt restructuring. 5 Although the local economy fared somewhat better in 2010, the opportunity for loan production was generally lower than expected despite low market interest rates. Local unit residential real estate sales in 2010 decreased slightly from 2009, from 1,774 properties to 1,667. Commercial real estate activity was more often due to existing properties changing hands or being refinanced rather than new projects being started.New building activity was primarily in the medical corridor connecting the two new hospitals, industrial growth on the south side of town, and ongoing building at Purdue University and in the Purdue Research Park. Our residential loan originators originated and sold $49.4 million of residential loans on the secondary market for a gain of $1.0 million. In 2010, we sold $911,000 of OREO properties, consisting of 26 properties. In 2010 we allocated $2.8 million to loan loss reserves as we became more diligent in arranging or approving short sales of properties in the process of foreclosure or with identified problems.We charged off a total of $1.4 million to loan loss reserves in 2010 with recoveries of $229,000, and added $1.0 million of foreclosed properties to OREO.At December 31, 2010 our allowance for loan losses to total loans was 1.65%, compared to 1.16% at December 2009.Our non-performing loans increased from $12.6 million at December 31, 2009 to $18.1 million at December 31, 2010, including $4.9 million of loans that were less than 90 days past due but must remain as non-performing loans until they show they can continue to perform, typically by paying as agreed for six to twelve months.At December 31, 2010, our allowance for loan losses compared to non-performing loans was 29.61% compared to 29.65% at December 31, 2009.Non-performing loans, including the $4.9 million performing but non-accruing loans, compared to total loans increased from 3.92% at December 31, 2009 to 5.60% at December 31, 2010. Our OREO properties at December 31, 2010 were $1.2 million compared to $1.9 million at December 31, 2009. In 2010 we wrote off losses of $441,000 on the sale of OREO properties and $343,000 of writedowns were taken through the allowance for loan losses upon foreclosure to adjust the value of OREO properties to the estimated realizable value. Based on our quarterly analysis of non-performing loans, we believe our allowance for loan losses to be adequate to absorb estimated incurred losses inherent in our loan portfolio. While we continue to seek to lower our delinquencies, based on our analysis we believe we have sufficient reserves to cover incurred losses. The continuing upward slope of the yield curve in 2010 had the expected effect of increasing interest rate margins. All loans tied to prime remained at low rates and other repricing variable rate loans and the continuing low rates on new loans resulted in a 31 basis point decrease in the yield on loans. However, deposit rates also reacted to the lower rates as time accounts gradually repriced downward and new deposits were made at the lower market rates.The return paid on deposits and advances fell 98 basis points in 2010. Other non-interest income, excluding the gain on sale of loans and the loss on the sale of OREO, decreased by $82,000 from December 31, 2009 to December 31, 2010 generally due to small decreases in several areas including a $38,000 decrease in the return on our Bank-owned life insurance investments and a $22,000 decrease in fees generated by our wealth management department. The results of our loan and deposit activity in 2010 are illustrated in the chart on page 14 and include: 6 · Residential mortgage loans (including loans held for sale) increasing by 1.3% from $123.5 million to $125.1 million. · All other real estate loans, net, including multi-family, land, land development, constructionand commercial real estate loans increased 3.0% from $169.2 million to $174.3 million net of undisbursed loans. · Commercial business lending decreased 1.8% from $16.6 million to $16.3 million. · At December 31, 2010, 73.7% of our gross loan portfolio had adjustable interest rates. · Total deposit accounts increased 12.1% from $277.9 million at December 31, 2009 to $311.5 million at December 31, 2010, with core deposits increasing 35.0% from $108.2 million to $146.0 million over the same period. 2011 Overview We expect to see continued slow-to-moderate growth in our residential loan portfolio through 2011 with interest rates gradually increasing from historically low levels. While we expect to see a decrease in residential mortgage loan refinance activity, we intend to originate these loans for sale on the secondary market when borrowers choose long-term fixed rate terms, while keeping some of our shorter-term fixed rate loans and adjustable rate loans in our portfolio. We expect to have the opportunity to consider new commercial loans but will continue to evaluate them with an eye to credit quality.However, portfolio loan growth overall is expected to be modest. Our operating results will continue to be affected by several factors involving the disposition of properties in foreclosure or held in other real estate owned, including the level of the provision for loan losses, gains and losses on the sale of properties once we acquire title to them, the loss of interest income on non-performing assets and non-interest expenses incurred in obtaining, marketing and disposing of the properties. These factors are expected to continue to have an impact in 2011 as the level of non-performing loans at the end of 2010 continued to be high and OREO properties at year end were $1.2 million. Our allowance for loan losses to non-performing loans was at 29.61% and the allowance for loan losses to total loans ended the year at 1.65%.We continue to work proactively with troubled borrowers while their situation is still salvageable. We monitor these and all other loans in our portfolio carefully and perform specific impairment analyses on any loans over 90 days delinquent. Based on our analysis, we believe that our current loan loss reserve is sufficient to cover estimated incurred losses. We intend to continue to follow a strategy in 2011 that includes (1) maintaining a strong capital position, (2) managing our vulnerability to changes in interest rates by emphasizing adjustable rate and/or shorter-term loans, (3) optimizing our net interest margin by supplementing our traditional mortgage lending with prudent multi-family and commercial real estate, consumer and construction loans, (4) working to originate and sell residential mortgage loans in the secondary market for a fee, including FHA and VA loans to access a market not previously available to us, and (5) funding our growth by using a mix of local and brokered deposits and FHLB advances, favoring local deposits unless they are clearly less cost-effective. 7 Possible Implications of Current Events Significant external factors impact our results of operations including the general economic environment, changes in the level of market interest rates, government policies, actions by regulatory authorities and competition. Our cost of funds is influenced by interest rates on competing investments and general market rates of interest. Lending activities are influenced by the demand for real estate loans and other types of loans, which are in turn affected by the interest rates at which such loans are made, general economic conditions affecting loan demand and the availability of funds for lending activities. Management continues to assess the impact on the Company of the uncertain economic and regulatory environment affecting the country at large and the financial services industry in particular. The level of turmoil in the financial services industry does present unusual risks and challenges for the Company, as described below: The Current Economic Environment Poses Challenges For Us and Could Adversely Affect Our Financial Condition and Results of Operations. We are operating in a challenging and uncertain economic environment, including generally uncertain national conditions which could have implications for our local markets. The capital and credit markets have been experiencing volatility and disruption for more than 24 months. The risks associated with our business become more acute in periods of a slowing economy or slow growth. Financial institutions continue to be affected by sharp declines in the real estate market and constrained financial markets. While we are taking steps to decrease and limit our exposure to problem loans, and while our local economy has remained somewhat insulated from the most severe effects of the current economic environment, all financial institutions nonetheless retain direct exposure to the residential and commercial real estate markets and are affected by these events. Our loan portfolio includes commercial real estate loans, residential mortgage loans, and construction and land development loans. Continued declines in real estate values, home sales volumes and financial stress on borrowers as a result of the uncertain economic environment, including job losses, could have an adverse effect on our borrowers or their customers, which could adversely affect our financial condition and results of operations. In addition, deterioration in local economic conditions in our markets could drive losses beyond that which is provided for in our allowance for loan losses and result in the following other consequences: loan delinquencies, problem assets and foreclosures may increase; demand for our products and services may decline; deposits may decrease, which would adversely impact our liquidity position; and collateral for our loans, especially real estate, may decline in value, in turn reducing customers’ borrowing power, and reducing the value of assets and collateral associated with our existing loans. Impact of Recent and Future Legislation. Congress and the U.S. Treasury Department have adopted legislation and taken actions to address the disruptions in the financial system and declines in the housing market, including the Emergency Economic Stabilization Act of 2008 (“EESA”), the Troubled Asset Relief Program (“TARP”) and the American Recovery and Reinvestment Act of 2009. In addition, on July 21, 2010, President Obama signed into law the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”), which significantly changes the regulation of financial institutions and the financial services industry. 8 The Dodd-Frank Act includes provisions affecting large and small financial institutions alike, including several provisions that will profoundly affect how community banks, thrifts, and small bank and thrift holding companies, such as LSB Financial, will be regulated in the future.Among other things, these provisions abolish the Office of Thrift Supervision and transfer its functions to the other federal banking agencies, relax rules regarding interstate branching, allow financial institutions to pay interest on business checking accounts, change the scope of federal deposit insurance coverage, and impose new capital requirements on bank and thrift holding companies.The Dodd-Frank Act also establishes the Bureau of Consumer Financial Protection as an independent entity within the Federal Reserve Board, which will be given the authority to promulgate consumer protection regulations applicable to all entities offering consumer financial services or products, including banks.Additionally, the Dodd-Frank Act includes a series of provisions covering mortgage loan origination standards affecting, among other things, originator compensation, minimum repayment standards, and pre-payments.The Dodd-Frank Act contains numerous other provisions affecting financial institutions of all types, many of which may have an impact on the operating environment of LSB Financial in substantial and unpredictable ways.Consequently, the Dodd-Frank Act is likely to affect our cost of doing business, it may limit or expand our permissible activities, and it may affect the competitive balance within our industry and market areas.The nature and extent of future legislative and regulatory changes affecting financial institutions, including as a result of the Dodd-Frank Act, is very unpredictable at this time.The Company’s management is actively reviewing the provisions of the Dodd-Frank Act and assessing its probable impact on the business, financial condition, and results of operations of the Company.However, the ultimate effect of the Dodd-Frank Act on the financial services industry in general, and the Company in particular, is uncertain at this time. It is not clear at this time what long-term impact the EESA,TARP, the ARRA, other liquidity and funding initiatives of the Treasury and other bank regulatory agencies that have been previously announced, and any additional programs that may be initiated in the future, will have on the financial markets and the financial services industry. The actual impact that EESA and such related measures undertaken to alleviate the credit crisis will have generally on the financial markets, including the extreme levels of volatility and limited credit availability currently being experienced, is unknown. The failure of such measures to help stabilize the financial markets and a continuation or worsening of current financial market conditions could materially and adversely affect all financial institutions, including the Company.There can be no assurance regarding the specific impact that such measures may have on us and no assurance whether or to what extent we will be able to benefit from such programs. In addition to the legislation mentioned above, federal and state governments could pass additional legislation responsive to current credit conditions. As an example, the Bank could experience higher credit losses because of federal or state legislation or regulatory action that reduces the amount the Bank’s borrowers are otherwise contractually required to pay under existing loan contracts. Also, the Bank could experience higher credit losses because of federal or state legislation or regulatory action that limits its ability to foreclose on property or other collateral or makes foreclosure less economically feasible. Adverse Effect on Our Industry from Difficult Market Conditions. Although the Metropolitan Statistical Area of which Tippecanoe County is a part has experienced a slight increase in housing values over the past 12 months, widespread downturns in the U.S. housing market may have an effect here. The market turmoil and tightening of credit generally have led 9 to an increased level of commercial and consumer delinquencies, lack of consumer confidence, increased market volatility and widespread reduction of business activity. We do not expect that the difficult conditions in the financial markets are likely to dissipate in the near future. A worsening of these conditions would likely have adverse effects on us and others in the financial institutions industry. In particular, we may face the following risks in connection with these events: · We expect to face increased regulation of our industry. Compliance with such regulation may increase our costs and limit our ability to pursue business opportunities. · Our ability to assess the creditworthiness of our customers may be impaired if the models and approaches we use to select, manage and underwrite our customers become less predictive of future behaviors. · The process we use to estimate losses inherent in our credit exposure requires difficult, subjective and complex judgments, including forecasts of economic conditions and how these economic predictions might impair the ability of our borrowers to repay their loans, which may no longer be capable of accurate estimation which may, in turn, impact the reliability of the process. · Competition in our industry could intensify as a result of the increasing consolidation of financial services companies in connection with current market conditions. · We may be required to pay even higher deposit insurance premiums because market developments continue to significantly deplete the insurance fund of the Federal Deposit Insurance Corporation and reduce the ratio of reserves to insured deposits. Additional Increases in Insurance Premiums. The Federal Deposit Insurance Corporation (“FDIC”) insures the Bank’s deposits up to a maximum amount, generally $250,000 per depositor.Current economic conditions have increased expectations for bank failures. The FDIC takes control of failed banks and ensures payment of deposits up to insured limits using the resources of the Deposit Insurance Fund.The FDIC charges us premiums to maintain the Deposit Insurance Fund.The FDIC has set the designated reserve ratio for the Deposit Insurance Fund at 2.0% of insured deposits. The Bank is also subject to assessment for the Financing Corporation (FICO) to service the interest on its bond obligations.The amount assessed is in addition to the amount paid for deposit insurance according to the risk-related assessment schedule.These assessments will continue until the FICO bonds are repaid between 2017 and 2019.Future increases in deposit insurance premiums or changes in risk classification would increase the Bank’s deposit related costs. On December 30, 2009, banks were required to pay the quarterly risk-based FDIC assessment for the fourth quarter of 2009, and prepay estimated insurance assessments for the years 2010 through 2012. The amount of prepayment due and paid by the Bank on December 30, 2009 was $2.3 million. The prepayment did not affect the Bank’s earnings when paid. Effective April 1, 2011, the FDIC, pursuant to the Dodd-Frank Act, is changing the assessment base for deposit insurance premiums from adjusted domestic deposits to average consolidated total assets minus average tangible equity, and scaling the insurance premium rates to the increased assessment base.The Bank does not believe that its insurance premiums will increase as a result 10 of these changes, but has not yet been advised by the FDIC of the adjusted premiums that it will be required to pay from and after April 1, 2011. The Bank elected to obtain unlimited deposit insurance protection for non-interest bearing transaction deposit accounts under the FDIC’s Temporary Liquidity Guarantee Program (“TLGP”). The Bank’s participation in the TLGP allows noninterest bearing transaction accounts to receive unlimited insurance coverage, for a fee, until December 31, 2010 (extended by the Dodd-Frank Act through December 31, 2012 for no additional charges). The FDIC has authority to increase insurance assessments.Increased assessment rates and special assessments have had a material impact on the Company’s results of operations and could continue to do so. Future Reduction in Liquidity in the Banking System. The Federal Reserve Bank has been providing vast amounts of liquidity into the banking system to compensate for weaknesses in short-term borrowing markets and other capital markets. A reduction in the Federal Reserve’s activities or capacity could reduce liquidity in the markets, thereby increasing funding costs to the Bank or reducing the availability of funds to the Bank to finance its existing operations. Concentrations of Real Estate Loans Could Subject the Company to Increased Risks in the Event of a Real Estate Recession or Natural Disaster. A significant portion of the Company’s loan portfolio is secured by real estate. The real estate collateral in each case provides an alternate source of repayment in the event of default by the borrower and may deteriorate in value during the time the credit is extended. While property values in this area have been relatively unaffected by the economic downturn, with housing values increasing 0.99% in 2010 Lafayette Metropolitan Statistical Area, a weakening of the real estate market in our primary market area could result in an increase in the number of borrowers unable to refinance or who may default on their loans and a reduction in the value of the collateral securing their loans, which in turn could have an adverse effect on our profitability and asset quality. If we are required to liquidate the collateral securing a loan to satisfy the debt during a period of reduced real estate values, our earnings and capital could be adversely affected. Significant natural disasters can also negatively affect the value of real estate that secures our loans or interrupt our business operations, also negatively impacting our operating results or financial condition. Credit Risk Could Adversely Affect Our Operating Results or Financial Condition. One of the greatest risks facing lenders is credit risk – that is, the risk of losing principal and interest due to a borrower’s failure to perform according to the terms of a loan agreement. During the last few years, the banking industry has experienced increasing trends in problem assets and credit losses which have resulted from weakening national economic trends and a decline in housing values. While management attempts to provide an allowance for loan losses at a level adequate to cover probable incurred losses based on loan portfolio growth, past loss experience, general economic conditions, information about specific borrower situations, and other factors, future adjustments to reserves may become necessary, and net income could be significantly affected, if circumstances differ substantially from assumptions used with respect to such factors. Interest Rate Risk Could Adversely Affect Our Operations. The Company’s earnings depend to a great extent upon the level of net interest income, which is the difference between 11 interest income earned on loans and investments and the interest expense paid on deposits and other borrowings. Interest rate risk is the risk that the earnings and capital will be adversely affected by changes in interest rates. While the Company attempts to adjust its asset/liability mix in order to limit the magnitude of interest rate risk, interest rate risk management is not an exact science. Rather, it involves estimates as to how changes in the general level of interest rates will impact the yields earned on assets and the rates paid on liabilities. Moreover, rate changes can vary depending upon the level of rates and competitive factors. From time to time, maturities of assets and liabilities are not balanced, and a rapid increase or decrease in interest rates could have an adverse effect on net interest margins and results of operations of the Company. Volatility in interest rates can also result in disintermediation, which is the flow of funds away from financial institutions into direct investments, such as U.S. Government and corporate securities and other investment vehicles, including mutual funds, which, because of the absence of federal insurance premiums and reserve requirements, generally pay higher rates of return than financial institutions. Critical Accounting Policies Generally accepted accounting principles are complex and require management to apply significant judgments to various accounting, reporting and disclosure matters. Management of LSB Financial must use assumptions and estimates to apply these principles where actual measurement is not possible or practical. For a complete discussion of LSB Financial’s significant accounting policies, see Note 1 to the Consolidated Financial Statements as of December 31, 2010. Certain policies are considered critical because they are highly dependent upon subjective or complex judgments, assumptions and estimates. Changes in such estimates may have a significant impact on the financial statements. Management has reviewed the application of these policies with the Audit Committee of LSB Financial’s Board of Directors. These policies include the following: Allowance for Loan Losses The allowance for loan losses represents management’s estimate of probable losses inherent in Lafayette Savings’ loan portfolios. In determining the appropriate amount of the allowance for loan losses, management makes numerous assumptions, estimates and assessments. The strategy also emphasizes diversification on an industry and customer level, regular credit quality reviews and quarterly management reviews of large credit exposures and loans experiencing deterioration of credit quality. Lafayette Savings’ allowance consists of three components: probable losses estimated from individual reviews of specific loans, probable losses estimated from historical loss rates, and probable losses resulting from economic or other deterioration above and beyond what is reflected in the first two components of the allowance. Larger commercial loans that exhibit probable or observed credit weaknesses and all loans that are rated substandard or lower are subject to individual review. Where appropriate, reserves are allocated to individual loans based on management’s estimate of the borrower’s ability to repay the loan given the availability of collateral, other sources of cash flow and legal options available to the Bank. Included in the review of individual loans are those that are 12 impaired as provided in FASB ASC 310-10 (formerly FAS 114, Accounting by Creditors for Impairment of a Loan). Any allowances for impaired loans are determined by the present value of expected future cash flows discounted at the loan’s effective interest rate or fair value of the underlying collateral based on the discounted appraised value. Historical loss rates are applied to other commercial loans not subject to specific reserve allocations. Homogenous smaller balance loans, such as consumer installment and residential mortgage loans are not individually risk graded. Reserves are established for each pool of loans based on the expected net charge-offs for one year. Loss rates are based on the average net charge-off history by loan category. Historical loss rates for commercial and consumer loans may be adjusted for significant factors that, in management’s judgment, reflect the impact of any current conditions on loss recognition. Factors which management considers in the analysis include the effects of the national and local economies, trends in the nature and volume of loans (delinquencies, charge-offs and non-accrual loans), changes in mix, asset quality trends, risk management and loan administration, changes in the internal lending policies and credit standards, collection practices and examination results from bank regulatory agencies and the Bank’s internal loan review. Allowances on individual loans are reviewed quarterly and historical loss rates are reviewed annually and adjusted as necessary based on changing borrower and/or collateral conditions and actual collection and charge-off experience. Lafayette Savings’ primary market area for lending is Tippecanoe County, Indiana and to a lesser extent the eight surrounding counties. When evaluating the adequacy of allowance, consideration is given to this regional geographic concentration and the closely associated effect of changing economic conditions on Lafayette Savings’ customers. Mortgage Servicing Rights Mortgage servicing rights (MSRs) associated with loans originated and sold, where servicing is retained, are capitalized and included in other intangible assets in the consolidated balance sheet. The value of the capitalized servicing rights represents the present value of the future servicing fees arising from the right to service loans in the portfolio. Critical accounting policies for MSRs relate to the initial valuation and subsequent impairment tests. The methodology used to determine the valuation of MSRs requires the development and use of a number of estimates, including anticipated principal amortization and prepayments of that principal balance. Events that may significantly affect the estimates used are changes in interest rates, mortgage loan prepayment speeds and the payment performance of the underlying loans. The carrying value of the MSRs is periodically reviewed for impairment based on a determination of fair value. For purposes of measuring impairment, the servicing rights are compared to a valuation prepared based on a discounted cash flow methodology, utilizing current prepayment speeds and discount rates. Impairment, if any, is recognized through a valuation allowance and is recorded as amortization of intangible assets. Accounting for Foreclosed Assets Assets acquired through, or in lieu of, loan foreclosure are held for sale and are initially recorded at fair value less cost to sell at the date of foreclosure, establishing a new cost basis. Subsequent to foreclosure, valuations are periodically performed by management and the assets 13 are carried at the lower of carrying amount or fair value less cost to sell. Revenue and expenses from operations and changes in the valuation allowance are included in net income or expense from foreclosed assets. Financial Condition at December 31, 2010 compared to Financial Condition at December 31, 2009. SELECTED FINANCIAL CONDITION DATA (Dollars in thousands) December 31, December 31, $ % Difference Difference Total assets $ $ $ % Loans receivable, including loans held for sale, net Residential mortgage loans Home equity lines of credit Other real estate loans net undisbursed portion of loans Commercial business loans ) ) Consumer loans ) ) Loans sold ) ) Non-performing loans ) ) Loans past due 90 days, still accruing Loans less than 90 days past due, not accruing Other real estate owned ) ) Non-performing assets Available-for-sale securities Short-term investments ) ) Deposits Core deposits Time accounts ) ) Brokered deposits ) ) FHLB advances ) ) Shareholders’ equity (net) As shown in the chart above, the net balance in our loan portfolio increased by $1.9 million from December 31, 2009 to December 31, 2010. Loans increased primarily due to slight increases in home equity loans due to a $2.5 million increase in the committed lines and a 3% increase in line usage, and in non-one-to-four-family property loans where loans were made on higher quality projects.We sold $49.4 million of residential loans in 2010 compared to $68.7 million in 2009 as the historically low interest rates continued to lead borrowers to refinance to lower, fixed rate mortgages which we typically sell on the secondary market. These loans were sold based on asset/liability considerations and to increase income from the gain on sale of loans. See “Asset/Liability Management.” The $460,000 increase in our available-for-sale securities was primarily due to a desire to keep investments available to use for liquidity purposes, while the $1.8 million decrease in short-term investments was the result of our decision to pay down brokered deposits and FHLB advances because of the low return on short-term investments. 14 Deposit balances increased by $33.6 million and the funds were used primarily to pay down FHLB advances. We grew core deposits by $37.8 million and we reduced time deposits by $4.2 million. Of this $4.2 million, brokered deposits, which are a subset of time deposits, decreased by $10.3 million and there was a $6.1 million increase in time deposits from local depositors. We utilize advances available through the FHLB to provide additional funding for loan growth as well as for asset/liability management purposes. At December 31, 2010, we had $22.5 million in FHLB advances outstanding compared to $57.0 million at December 31, 2009. Based on the collateral we currently have listed under a blanket collateral arrangement with the FHLB, we could borrow up to $56.7 million in additional advances. We have other collateral available if needed. These advances are generally available on the same day as requested and allow us the flexibility of keeping our daily cash levels tighter than might otherwise be prudent. Non-performing assets, which include non-accruing loans, accruing loans 90 days past due and foreclosed assets, increased from $14.4 million at December 31, 2009 to $19.3 million at December 31, 2010. Non-performing assets at December 31, 2010 consisted of $8.1 million of loans on residential real estate, $10.9 million on land or commercial real estate loans, $251,000 on commercial business loans and $18,000 on consumer loans. Foreclosed assets consisted of $1.0 million of residential properties and $206,000 of commercial real estate. At December 31, 2010, our allowance for loan losses equaled 1.65% of total loans compared to 1.16% at December 31, 2009. The allowance for loan losses at December 31, 2010 totaled 27.67% of non-performing assets compared to 25.87% at December 31, 2009, and 29.61% of non-performing loans at December 31, 2010 compared to 29.65% at December 31, 2009.Our non-performing assets equaled 5.18% of total assets at December 31, 2010 compared to 3.91% at December 31, 2009.Part of this increase is because of the category of loans under 90 days past due but non-accruing.These are loans that are showing signs of recovery but are required to remain non-accruing until they have established a history of paying as agreed.In recent years, loans that became 90 days past due and were placed in non-accrual status typically ended up in foreclosure, not in recovery. When a non-performing loan is added to our classified loan list, an impairment analysis is completed to determine expected losses upon final disposition of the property. An adjustment to loan loss reserves is made at that time for any anticipated losses. This analysis is reviewed and updated quarterly thereafter. It may take several months or up to two years to move a foreclosed property through the system to the point where we can obtain title to and dispose of it. We attempt to acquire properties through deeds-in-lieu of foreclosure if there are no other liens on the properties. In 2009, we acquired 24 properties through deeds-in-lieu of foreclosure and an additional 25 properties through foreclosure. In 2010, we acquired 8 properties, all through foreclosure.As a result, $343,000 was charged against loan loss reserves for these properties in 2010 to reduce the carrying value of the property to the estimated realizable value. We also facilitated sales of 14 properties through short sales. Although we believe we use the best information available to determine the adequacy of our allowance for loan losses, future adjustments to the allowance may be necessary, and net income could be significantly affected if circumstances and/or economic conditions cause substantial changes in the estimates we use in making the determinations about the levels of the allowance for losses. Additionally, various regulatory agencies, as an integral part of their examination process, periodically review our allowance for loan losses. These agencies may require the recognition of additions to the allowance based upon their judgments of information available at the time of their examination. 15 Shareholders’ equity increased $1.7 million, or 5.00%, during 2010 primarily as a result of net income of $2.1 million, offset by our payment of dividends on common stock. Shareholders’ equity to total assets was 9.56% at December 31, 2010 compared to 9.13% at December 31, 2009. Results of Operations Our results of operations depend primarily on the levels of net interest income, which is the difference between the interest income earned on loans and securities and other interest-earning assets, and the interest expense on deposits and borrowed funds. Our results of operations are also dependent upon the level of our non-interest income, including fee income and service charges, gains or losses on the sale of loans and the level of our non-interest expenses, including general and administrative expenses. Net interest income is dependent upon the volume of interest-earning assets and interest-bearing liabilities and upon the interest rate which is earned or paid on these items. Our results of operations are also affected by the level of the provision for loan losses. We, like other financial institutions, are subject to interest rate risk to the degree that our interest-bearing liabilities mature or reprice at different times, or on a different basis, than our interest-earning assets. 16 Average Balances, Interest Rates and Yields The following table presents for the periods indicated the total dollar amount of interest income earned on average interest-earning assets and the resultant yields on such assets, as well as the interest expense paid on average interest-bearing liabilities, and the rates paid on such liabilities. No tax equivalent adjustments were made. All average balances are monthly average balances. Non-accruing loans have been included in the table as loans carrying a zero yield. Average Outstanding Balance Interest Earned/ Paid Yield/ Rate Average Outstanding Balance Interest Earned/ Paid Yield/ Rate (Dollars in thousands) Interest-Earning Assets: Loans receivable(1) $ $ % $ $ % Mortgage-backed securities Other investments FHLB stock 75 67 Total interest-earning assets Non-interest earning assets Total assets $ $ Liabilities and Shareholders’ Equity:Interest-Bearing Liabilities: Savings deposits $ $ Demand and NOW deposits Time deposits Borrowings Total interest-bearing liabilities Other liabilities Total liabilities Shareholders’ equity Total liabilities and shareholders’ equity $ $ Net interest income $ $ Net interest rate spread % % Net earning assets $ $ Net yield on average interest-earning assets % % Average interest-earning assets toaverage interest-bearing liabilities x x (1) Calculated net of deferred loan fees, loan discounts, loans in process and loss reserves. 17 Rate/Volume Analysis of Net Interest Income The following table presents the dollar amount of changes in interest income and interest expense for the major categories of interest-earning assets and interest-bearing liabilities. The change in total interest income and total interest expense is allocated between those related to changes in the outstanding balances and those due to changes in interest rates. For each category of interest-earning assets and interest-bearing liabilities, information is provided on changes attributable to (i) changes in volume (i.e., changes in volume multiplied by old rate) and (ii) changes in rate (i.e., changes in rate multiplied by old volume). For purposes of this table, changes attributable to both rate and volume, which cannot be segregated, have been allocated proportionately to the change due to volume and change due to rate. Year Ended December 31, 2010 vs. 2009 2009 vs. 2008 Increase (Decrease) Due to TotalIncrease Increase (Decrease) Due to Total Increase Volume Rate (Decrease) Volume Rate (Decrease) (In thousands) Interest-earning assets: Loans receivable $ $ ) $ ) $ $ ) $ ) Mortgage-backed securities ) Other investments ) FHLB stock (1
